I concur only in the judgment which orders this case remanded for resentencing. A substantial period of time has transpired since the sentence originally was imposed, and under the circumstances here present, I am impelled to conclude that resentencing is indicated. Respectfully, I must observe that I am unable to participate in any circumscription of the penalty provided by law for the crime of which appellant was found guilty and of which she remains guilty following this appellate decision. *Page 111